DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 6-9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kurokawa et al WO 2016060026.
Regarding claim 6, Kurokawa et al discloses an engine comprising:
a cylinder head;
an exhaust manifold;
a DPF that purifies exhaust gas from the exhaust manifold; and
a support mechanism for supporting the DPF at least on the cylinder head,
wherein the DPF is supported at least in the vertical direction and the front-rear
direction of the engine. See FIG. 30-36 - The exhaust communication pipe 84 has an exhaust gas discharge side (exhaust outlet side) extended upward with respect to the connection support portion 84 a fastened to the exhaust manifold 57, and a right side (cylinder head 55) with respect to the vertical direction (vertical direction). Side). That is, when the exhaust communication pipe 84 is viewed from the back, the exhaust communication pipe 84 has the upward mounting surface 84b located on the right side to the right side of the connection portion with the exhaust manifold 57 by the connection support portion 84a. The exhaust communication pipe 84 is formed so that the upward mounting surface 84b is inclined from the horizontal plane so that the right edge is on the lower side, and the upper end of the embedded bolt 85 is inclined to the right side. Therefore, when the inlet flange body 161a of the exhaust gas inlet pipe 161 is attached to the upward mounting surface 84b of the exhaust communication pipe 84, the DPF 52 is lowered from the upper right side to the lower left side with respect to the exhaust communication pipe 84.

Regarding claim 7, Kurokawa et al discloses wherein the DPF is further supported in the left-right direction of the engine. See FIG. 30-36.

Regarding claim 8, Kurokawa et al discloses wherein the support mechanism further supports the DPF on the intake manifold. See FIG. 30-36.

Regarding claim 9, Kurokawa et al discloses wherein a support base that supports a side of the exhaust manifold of the DPF is fixed to the cylinder head. See FIG. 30-36.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH J DALLO whose telephone number is (313)446-4844. The examiner can normally be reached 7am-7pm ET M-Th.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steve Cronin can be reached on 571-272-4536. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSEPH J DALLO/Primary Examiner, Art Unit 3747